DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 09/08/2022. Claims 1-20 have been examined and are pending in this application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 16 explicitly uses the word “means for” and thus is being interpreted under 35 U.S.C. 112(f), pre-AIA  sixth paragraph. The corresponding structure may be a host device 104 or a controller 123 to carry out the steps detailed in the flowcharts 400 and 500, paras 0023, 0048, and 0056 and FIGS. 4-5 of the instant filed specification.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Prior art of record Borchers et al. US 2010/0262761, which was dropped in the previous Office Action, is reintroduced in this Office Action necessitated by the amendment. 
In view of this prior art of record, independent claims 1, 7, and 16 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al. US 2008/0147964 (“Chow”) in view of Chen et al. US 2013/0173844 (“Chen”) and in further view of Borchers et al. US 2010/0262761 (“Borchers”).
As per independent claim 1, Chow teaches A storage device (FIG. 3 is a block diagram of a flash memory system 200, para 0056 and FIG. 3), comprising:
a memory (Flash memory 210, para 0056 and FIG. 3);
a controller (Flash memory controller 204, para 0056 and FIG. 3. Flash memory 210 is configured during initial formatting/testing operation to include multiple partitions 214, 216. 218 that are described in detail in the reference and the remaining figures, para 0057) configured to:
receive, from a host device, a partition command requesting to partition the memory into multiple partitions respectively having a specified storage capacity of the host device (Referring to FIG. 10, a manufacturer host is initialized, step 1002. The flash memory system is connected to the manufacturer host, step 1008, para 0096 and FIG. 10. Flash memory controller recognizes special loading commands from the manufacturer host that specify partition sizes (capacities), step 1030, para 0100 and FIG. 10. Total capacity of the partition is loaded by the manufacturer host OS, step 1036, para 0102 and FIG. 10);
in response to the partition command, partition the memory into the multiple partitions with each partition having the specified storage capacity of the host device (Each partition is formatted according to the file system (e.g., FAT16, FAT32, or NTFS) and a partition table, partition type, and a total capacity are loaded by the manufacturer host OS, step 1036, para 0102 and FIG. 10).
Chow discloses all of the claimed limitations from above, but does not explicitly teach “wherein at least two partitions of the multiple partitions comprise cells corresponding to different levels of cells” and “send, to the host device, partition information corresponding to at least one partition of the multiple partitions, the partition information indicating a performance of cells in the at least one partition”.
However, in an analogous art in the same field of endeavor, Chen teaches wherein at least two partitions of the multiple partitions comprise cells corresponding to different levels of cells (Referring to FIG. 7, an array of memory cells is partitioned into a first portion 710 and a second portion 720. The first portion 710 has the memory cells configured as lower density storage with each cell storing less number of bits than that of the second portion. For example, memory cells in the first portion 710 are configured as SLC memory to store 1 bit of data each. As one example, memory cells in the second portion 720 are configured as MLC memory to store 2 bits of data each, para 0035 and FIG. 7).
Given the teaching of Chen, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Chow with “wherein at least two partitions of the multiple partitions comprise cells corresponding to different levels of cells”. The motivation would be that the memory device may achieve an improved endurance level, para 0063 of Chen. 
Chow in combination with Chen discloses all of the claimed limitations from above, but does not explicitly teach “send, to the host device, partition information corresponding to at least one partition of the multiple partitions, the partition information indicating a performance of cells in the at least one partition”.
However, in an analogous art in the same field of endeavor, Borchers teaches send, to the host device (In a first time period, a first partition 321 can be used to provide information to a host (e.g., information that may be requested in response to a query), para 0053), partition information corresponding to at least one partition of the multiple partitions (In the first time period, the first partition 321 can be used to provide information to the host responsive to a query. Partitions 321 and 322 can be used to store a corpus of data, para 0053), the partition information indicating a performance of cells in the at least one partition (Memory modules 120a and 120b on memory boards 104a and 104b may be used to store information related to flash memory chips 118a and 118b, respectively. The memory modules 120a and 120b may store device characteristics of the flash memory chips. The device characteristics may include whether the chips are SLC chips or MLC chips, whether the chips are NAND or NOR chips, a number of chip selects, a number of blocks, a number of pages per block, a number of bytes per page and a speed of the chips, para 0038).
Given the teaching of Borchers, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Chow and Chen with “send, to the host device, partition information corresponding to at least one partition of the multiple partitions, the partition information indicating a performance of cells in the at least one partition”. The motivation would be that the method and apparatus may improve throughput of a data storage device, para 0029 of Borchers.
As per dependent claim 5, Chow in combination with Chen and Borchers discloses the device of claim 1. Chow may not explicitly disclose, but Chen teaches wherein the at least two partitions of the multiple partitions include: a first partition comprising single-level cells (Referring to FIG. 7, memory cells in the first portion 710 are configured as SLC memory to store 1 bit of data each, para 0035 and FIG. 7) that correspond to a first level of memory endurance (The first portion 710 typically operates with more speed, a much wider margin of error and more endurance compared to that of the second portion, para 0035 and FIG. 7);
a second partition comprising multi-level cells (Referring to FIG. 7, the second portion 720 are configured as MLC memory to store 2 bits of data each, para 0035 and FIG. 7) that correspond to a second level of memory endurance that is lower than the first level of memory endurance (The first portion 710 typically operates with more speed, a much wider margin of error and more endurance compared to that of the second portion, para 0035 and FIG. 7). 
The same motivation that was utilized for combining Chow and Chen as set forth in claim 1 is equally applicable to claim 5.
Claims 7, 13, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chow in view of Chen and in further view of Tan et al. US 2007/0180167 (“Tan”).
As per independent claim 7, Chow teaches A storage device (FIG. 3 is a block diagram of a flash memory system 200, para 0056 and FIG. 3) comprising:
a memory (Flash memory 210, para 0056 and FIG. 3);
a controller coupled to the memory (Flash memory controller 204, para 0056 and FIG. 3. Flash memory 210 is configured during initial formatting/testing operation to include multiple partitions 214, 216. 218 that are described in detail in the reference and the remaining figures, para 0057) and configured to: 
partition the memory into multiple partitions based on a received partition command requesting the storage device to partition the memory with each of the multiple partitions having a specified storage capacity of a host device (Referring to FIG. 10, a manufacturer host is initialized, step 1002. The flash memory system is connected to the manufacturer host, step 1008, para 0096 and FIG. 10. Flash memory controller recognizes special loading commands from the manufacturer host that specify partition sizes (capacities), step 1030, para 0100 and FIG. 10. Total capacity of the partition is loaded by the manufacturer host OS, step 1036. Each partition is formatted according to the file system (e.g., FAT16, FAT32, or NTFS) and a partition table, partition type, and a total capacity are loaded by the manufacturer host OS, step 1036, para 0102 and FIG. 10).
Chow discloses all of the claimed limitations from above, but does not explicitly teach “wherein at least two partitions of the multiple partitions comprise cells corresponding to different level of cells” and “select a partition of the multiple partitions in response to a user login at the host device” and “send, to the host device, partition information corresponding to at least one partition of the multiple partitions, the partition information indicating a performance of the cells in the at least one partition”.
However, in an analogous art in the same field of endeavor, Chen teaches wherein at least two partitions of the multiple partitions comprise cells corresponding to different level of cells (Referring to FIG. 7, an array of memory cells is partitioned into a first portion 710 and a second portion 720. The first portion 710 has the memory cells configured as lower density storage with each cell storing less number of bits than that of the second portion. For example, memory cells in the first portion 710 are configured as SLC memory to store 1 bit of data each. As one example, memory cells in the second portion 720 are configured as MLC memory to store 2 bits of data each, para 0035 and FIG. 7).
Given the teaching of Chen, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Chow with “wherein at least two partitions of the multiple partitions comprise cells corresponding to different level of cells”. The motivation would be that the memory device may achieve an improved endurance level, para 0063 of Chen.
Chow in combination with Chen discloses all of the claimed limitations from above, but does not explicitly teach “select a partition of the multiple partitions in response to a user login at the host device” and “send, to the host device, partition information corresponding to at least one partition of the multiple partitions, the partition information indicating a performance of the cells in the at least one partition”. 
However, in an analogous art in the same field of endeavor, Tan teaches select a partition of the multiple partitions in response to a user login at the host device (FIG. 8 illustrates a user providing a password on a host to login to secure partition 2. The operating system of the host is able to read partition 2 at step 15, para 0040 and FIG. 8).
Given the teaching of Tan, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Chow and Chen with “select a partition of the multiple partitions in response to a user login at the host device”. The motivation would be that the system and method improve time needed to gain access to secure partitions of hot-pluggable storage devices, para 0004 of Tan.
Chow in combination with Chen and Tan discloses all of the claimed limitations from above, but does not explicitly teach “send, to the host device, partition information corresponding to at least one partition of the multiple partitions, the partition information indicating a performance of the cells in the at least one partition”.
However, in an analogous art in the same field of endeavor, Borchers teaches send, to the host device (In a first time period, a first partition 321 can be used to provide information to a host (e.g., information that may be requested in response to a query), para 0053), partition information corresponding to at least one partition of the multiple partitions (In the first time period, the first partition 321 can be used to provide information to the host responsive to a query. Partitions 321 and 322 can be used to store a corpus of data, para 0053), the partition information indicating a performance of cells in the at least one partition (Memory modules 120a and 120b on memory boards 104a and 104b may be used to store information related to flash memory chips 118a and 118b, respectively. The memory modules 120a and 120b may store device characteristics of the flash memory chips. The device characteristics may include whether the chips are SLC chips or MLC chips, whether the chips are NAND or NOR chips, a number of chip selects, a number of blocks, a number of pages per block, a number of bytes per page and a speed of the chips, para 0038).
Given the teaching of Borchers, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Chow, Chen, and Tan with “send, to the host device, partition information corresponding to at least one partition of the multiple partitions, the partition information indicating a performance of cells in the at least one partition”. The motivation would be that the method and apparatus may improve throughput of a data storage device, para 0029 of Borchers. 
As per dependent claim 13, Chow in combination with Chen, Tan, and Borchers discloses the device of claim 7. Chow and Chen may not explicitly disclose, but Tan teaches wherein the controller is further configured to send the partition information to the host device in response to a partition information command received from the host device (When the data storage apparatus 300 is connected to a host, the host sends GETMAXLUN command to the storage device. The storage device replies with a command LUN = N. “N” represents the maximum number of LUN number of storage partitions that are available to the host, para 0015).
The same motivation that was utilized for combining Chow and Tan as set forth in claim 7 is equally applicable to claim 13.
As per independent claim 16, this claim is rejected based on arguments provided above for similar rejected independent claim 7. Flash memory controller 204 of Chow is the means for partitioning the flash memory storage 210.
As per dependent claim 19, Chow in combination with Chen, Tan, and Borchers discloses the device of claim 7. Chow teaches wherein: the controller is further configured to partition the memory in response to a partition command received from the host device (Referring to FIG. 10, a manufacturer host is initialized, step 1002. The flash memory system is connected to the manufacturer host, step 1008, para 0096 and FIG. 10. Flash memory controller recognizes special loading commands from the manufacturer host that specify partition sizes (capacities), step 1030, para 0100 and FIG. 10. Total capacity of the partition is loaded by the manufacturer host OS, step 1036. Each partition is formatted according to the file system (e.g., FAT16, FAT32, or NTFS) and a partition table, partition type, and a total capacity are loaded by the manufacturer host OS, step 1036, para 0102 and FIG. 10).
Chow and Chen may not explicitly disclose, but Tan teaches and to set a password associated with a selected partition of the multiple partitions in response to a password set command received from the host device (The passwords 320 (FIG. 3) associated with secure hidden partitions are provided by a user via a USB bus 308, para 0027. Clearly the passwords are set responsive to password set commands).
Chow, Chen, and Tan do not explicitly teach “the partition command and the password set command are a same command including different parameters, the controller is further configured to perform the partition command in response to one of the different parameters and to perform the password set command in response to a second one of the different parameters”.
However, Tan teaches that the RESET command to partition the storage drive 302 into M partitions and the passwords for the secure hidden partitions are supplied to the controller 317 via the USB bus 308, paras 0026-0027. Moreover, Tan teaches that “[the] dynamic setting of M is resettable after receipt of the RESET command and a password while the USB is continuously energized.” Para 0029. Thus, the RESET command and the password are apparently sent with the same command.
Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Tan with “the partition command and the password set command are a same command including different parameters, the controller is further configured to perform the partition command in response to one of the different parameters and to perform the password set command in response to a second one of the different parameters”. The motivation would be that the system and method improve time needed to gain access to secure partitions of hot-pluggable storage devices, para 0004 of Tan.
As per dependent claim 20, Chow in combination with Chen, Tan, and Borchers discloses the device of claim 7. Chow may not explicitly disclose, but Chen teaches wherein at least two of the multiple partitions correspond to different levels of cell performance (Referring to FIG. 7, an array of memory cells is partitioned into a first portion 710 and a second portion 720. The first portion 710 has the memory cells configured as lower density storage with each cell storing less number of bits than that of the second portion. For example, memory cells in the first portion 710 are configured as SLC memory to store 1 bit of data each. As one example, memory cells in the second portion 720 are configured as MLC memory to store 2 bits of data each. The first portion 710 typically operates with more speed, a much wider margin of error and more endurance compared to that of the second portion, para 0035 and FIG. 7). 
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chow in view of Chen and in further view of Borchers and in further view of Fontijn US 2006/0225084 (“Fontijn”).
As per dependent claim 2, Chow in combination with Chen and Borchers discloses the device of claim 1. Chow, Chen, and Borchers may not explicitly disclose, but in an analogous art in the same field of endeavor, Fontijn teaches wherein the controller is further configured to: switch from a first partition of the multiple partitions to a second partition of the multiple partitions in response to a partition switching command received from the host device (A selection function 25, implemented in a controller of a drive device 30, para 0043, is adapted to provide a selection between four different accessible storage portions of different size and/or location generated from four sections S1 to S4 corresponding to the first to fourth quarter of the total storage capacity of the storage area SA on disc 10, para 0038 and FIG. 2. The master host which is aware of the soft switching function can send input control signal to the drive device 30 via at least one of the connections 32, para 0035 and FIG. 1); 
execute a command received from the host device on data associated with the second partition (Disc 10 may be read from or written to, para 0031 and FIG. 1).
Given the teaching of Fontijn, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Chow, Chen, and Borchers with “wherein the controller is further configured to: switch from a first partition of the multiple partitions to a second partition of the multiple partitions in response to a partition switching command received from the host device” and “execute a command received from the host device on data associated with the second partition”. The motivation would be that the invention provides a method for enabling the use of the full storage capacity of high capacity storage devices by host devices supporting only limited address range for storage, para 0006 of Fontijn. 
As per dependent claim 6, Chow in combination with Chen discloses the device of claim 1. Chow, Chen, and Borchers may not explicitly disclose, but in an analogous art in the same field of endeavor, Fontijn teaches wherein the partition command is received from the host device in response to a supported capacity of the host device being less than a storage device capacity (Legacy hosts support a limited address range and can therefore not address the top address range of a high capacity storage solution, para 0004. Accordingly, a selection function 25 implemented in a controller of drive device 30, para 0043, is provided to select a portion of the maximum storage capacity of disc. Thereby, legacy host devices can take full advantage of the total storage capacity provided by the drive device 30, para 0034. FIG. 2 shows a lay-out of the logical format with a selectable partitioning. The selection function 25 is adapted to provide a selection between four different accessible storage portions of different size and/or location generated from four sections S1 to S4 corresponding to the first to fourth quarter of the total storage capacity of the storage area on the disc, para 0038),
 wherein the controller is further configured to: store the storage device capacity in the memory (The configuration of the selection or switching states at the selection function 25 and the resulting partitioning can be stored in the disc navigation area DN or any other suitable disc management area, para 0037 and FIG. 2), provide the storage device capacity to the host device in response to a storage device capacity request from the host device (A first state ST1 exposes all of the total storage capacity to a connected host device, para 0039 and FIG. 2), update the storage device capacity in the memory in response to the partition command (The configuration of the selection or switching states at the selection function 25 and the resulting partitioning can be stored in the disc navigation area DN or any other suitable disc management area, para 0037 and FIG. 2), provide the updated storage device capacity to the host device (The second state ST2 exposes the second half the total storage capacity, the third state ST3 exposes the second quarter of the total storage capacity, and the fourth state ST4 exposes the fourth quarter of the total storage capacity, as depicted in FIG. 2, para 0039 and FIG. 2).
Given the teaching of Fontijn, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Chow, Chen, and Borchers with “wherein the partition command is received from the host device in response to a supported capacity of the host device being less than a storage device capacity” and “wherein the controller is further configured to: store the storage device capacity in the memory” and “provide the storage device capacity to the host device in response to a storage device capacity request from the host device” and “update the storage device capacity in the memory in response to the partition command” and “provide the updated storage device capacity to the host device”. The motivation would be that the invention provides a method for enabling the use of the full storage capacity of high capacity storage devices by host devices supporting only limited address range for storage, para 0006 of Fontijn.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chow in view of Chen and in further view of Tan and in further view of Borchers and in further view of Fontijn.
As per dependent claim 17, this claim is rejected based on arguments provided above for similar rejected dependent claim 2.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chow in view of Chen and in further view of Borchers and in further view of Fontijn and in further view of Sivaram et al. US 2010/0323664 (“Sivaram”).
As per dependent claim 3, Chow in combination with Chen, Borchers, and Fontijn discloses the device of claim 2. Chow, Chen, Borchers, and Fontijn may not explicitly disclose, but in an analogous art in the same field of endeavor, Sivaram teaches wherein the controller is further configured to allow the host device to access the second partition while preventing access to other partitions of the multiple partitions by the host device (A current user would have access to read and/or write digital data in the assigned memory partition and would also be blocked from accessing digital data in any of the other memory partitions of a mobile device, para 0012).
Given the teaching of Sivaram, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Chow, Chen, Borchers, and Fontijn with “wherein the controller is further configured to allow the host device to access the second partition while preventing access to other partitions of the multiple partitions by the host device”. The motivation would be that the system and method allows a shared mobile device to establish dedicated memory partitions for each user of the device, para 0009 of Sivaram.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chow in view of Chen and in further view of Tan and in further view of Borchers and in further view of Fontijn and in further view of Sivaram. 
As per dependent claim 18, this claim is rejected based on arguments provided above for similar rejected dependent claim 3.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chow in view of Chen and in further view of Borchers and in further view of Tan and in further view of Sivaram.
As per dependent claim 4, Chow in combination Chen and Borchers discloses the device of claim 1. Chow, Chen, and Borchers may not explicitly disclose, but in an analogous art in the same field of endeavor, Tan teaches wherein: the partition command is received from one user of a plurality of different users of the host device (When N=1, there are two available partitions, and the user can partition the hot-pluggable USB storage device and allocate the storage capacity of the drive between the two partitions. The two partitions are then separately displayed to the user, for example, as D:/ and E:/ in a Windows operating system, para 0017);
the controller is further configured to select a partition of the multiple partitions in response to a user login with a user credential at the host device (FIG. 8 illustrates a user providing a password on a host to login to secure partition 2. The operating system of the host is able to read partition 2 at step 15, para 0040 and FIG. 8). 
Given the teaching of Tan, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Chow, Chen, and Borchers with “wherein: the partition command is received from one user of a plurality of different users of the host device” and “the controller is further configured to select a partition of the multiple partitions in response to a user login with a user credential at the host device”. The motivation would be that the system and method improve time needed to gain access to secure partitions of hot-pluggable storage devices, para 0004 of Tan.
Chow, Chen, Borchers, and Tan may not explicitly disclose, but in an analogous art in the same field of endeavor, Sivaram teaches the controller configured to partition the memory is further configured to associate each partition of the multiple partitions with a different user and a different user credential (FIG. 1A is a representative environment in which a shared mobile device 104 stores digital data corresponding to multiple users in dedicated memory partitions, para 0017 and FIG. 1A. The memory partition established for a particular user is assigned for dedicated use by the particular user, para 0018 and FIG. 1A. FIG. 2A is a flow diagram of a process 200 used to allocate and manage dedicated memory partitions to users of a shared mobile device. At block 202, the mobile device detects use by a user of the mobile device. As discussed above, a user may initiate use, for example, by inserting a smart card into the mobile device and powering on the mobile device, or by powering on the mobile device and entering login credentials to login to the mobile device, para 0034 and FIG. 2A). 
Given the teaching of Sivaram, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Chow, Chen, Borchers, and Tan with “the controller configured to partition the memory is further configured to associate each partition of the multiple partitions with a different user and a different user credential”. The motivation would be that the system and method allows a shared mobile device to establish dedicated memory partitions for each user of the device, para 0009 of Sivaram.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chow in view of Chen and in further view of Tan and in further view of Dolgunov et al. US 2012/0246442 (“Dolgunov”).
As per dependent claim 8, Chow in combination with Chen, Tan, and Borchers discloses the device of claim 7. Chow, Chen, Tan, and Borchers may not explicitly disclose, but in an analogous art in the same field of endeavor, Dolgunov teaches wherein the controller is further configured to: receive a command from the host device including a logical address (Storage device 110 (FIG. 1) receives a command to write updated data to a first logical address. The command does not necessarily include an address to a specific partition, as it can include an offset address from the beginning of a partition, para 0021 and FIG. 2);
update the logical address for the selected partition (Based on a logical-to-physical address map 145, the updated data would be written to a first partition 164. Instead the storage device 110 writes the updated data to a second partition 166, para 0022 and FIG. 2. Then, the storage device 110 updates the logical-to-physical address map 145 to map the first logical address to a physical address of the second partition 166, para 0024 and FIG. 2);
execute the command on data associated with the updated logical address in the selected partition (Based on a logical-to-physical address map 145, the updated data would be written to a first partition 164. Instead the storage device 110 writes the updated data to a second partition 166, para 0022 and FIG. 2).
Given the teaching of Dolgunov, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Chow, Chen, Tan, and Borchers with “wherein the controller is further configured to: receive a command from the host device including a logical address, update the logical address for the selected partition, execute the command on data associated with the updated logical address in the selected partition”. The motivation would be that data may be updated without the need for a secure channel between a host and a memory device, para 0012 of Dolgunov.
As per dependent claim 9, Chow in combination with Chen, Tan, Borchers and Dolgunov discloses the device of claim 8. Chow, Chen, Tan, and Borchers may not explicitly disclose, but Dolgunov teaches wherein the memory is configured to store a flag indicating the selected partition, and wherein the controller is further configured to update the flag in response to a partition switching command received from the host device (Based on a logical-to-physical address map 145, the updated data would be written to a first partition 164. Instead the storage device 110 writes the updated data to a second partition 166, para 0022 and FIG. 2. Then, the storage device 110 updates the logical-to-physical address map 145 to map the first logical address to a physical address of the second partition 166, para 0024 and FIG. 2).
The same motivation that was utilized for combining Chow and Dolgunov as set forth in claim 8 is equally applicable to claim 9.
Claims 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chow in view of Chen and in further view of Tan and in further view of Borchers and in further view of Li et al. US 2020/0301596 (“Li”).
As per dependent claim 10, Chow in combination with Chen, Tan, and Borchers discloses the device of claim 7. Chow, Chen, Tan, and Borchers may not explicitly disclose, but in an analogous art in the same field of endeavor, Li teaches wherein the controller is further configured to divide a partition of the multiple partitions into additional partitions in response to a partition dividing command received from the host device (A partition splitting method is described in the flow diagram of FIG. 1. At step 101, create at least two partitions for a target source partition, paras 0023-0024 and FIG. 1).
Given the teaching of Li, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Chow, Chen, Tan, and Borchers with “wherein the controller is further configured to divide a partition of the multiple partitions into additional partitions in response to a partition dividing command received from the host device”. The motivation would be that method improves splitting performance, para 0012 of Li.
As per dependent claim 11, Chow in combination with Chen, Tan, and Borchers discloses the device of claim 7. Chow, Chen, Tan, Borchers may not explicitly disclose, but in an analogous art in the same field of endeavor, Li teaches wherein the controller is further configured to merge at least two partitions of the multiple partitions in response to a partition merging command received from the host device (A process of merging partition data is described, para 0081).
Given the teaching of Li, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Chow, Chen, Tan, and Borchers with “wherein the controller is further configured to merge at least two partitions of the multiple partitions in response to a partition merging command received from the host device”. The motivation would be that the method greatly saves a large quantity of CPU and IO resources, para 0081 of Li.
As per dependent claim 14, Chow in combination with Chen, Tan, and Borchers discloses the device of claim 7. Chow, Chen, Tan, and Borchers may not explicitly disclose, but in an analogous art in the same field of endeavor, Li teaches wherein the controller is further configured to remove the multiple partitions in response to a partition deletion command received from the host device (A file may be deleted after a partition is split, para 0035).
Given the teaching of Li, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Chow, Chen, Tan, and Borchers with “wherein the controller is further configured to remove the multiple partitions in response to a partition deletion command received from the host device”. The motivation would be that disk space would be saved, para 0035 of Li.
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chow in view of Chen and in further view of Tan and in further view of Borchers and in further view of Obereiner et al. US 2009/0249014 (“Obereiner”).
As per dependent claim 12, Chow in combination with Chen, Tan, and Borchers discloses the device of claim 7. Chow, Chen, Tan, and Borchers may not explicitly disclose, but in an analogous art in the same field of endeavor, Obereiner teaches wherein the controller is further configured to at least one of set, reset, or change a password associated with the selected partition in response to a partition password command received from the host device (An authentication set command can be generated to initiate setting of the authentication credential (e.g., a password) with regard to memory regions (e.g., memory region 106), para 0030 and FIG. 1).
Given the teaching of Obereiner, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Chow, Chen, Tan, and Borchers with “wherein the controller is further configured to at least one of set, reset, or change a password associated with the selected partition in response to a partition password command received from the host device”. The motivation would be that the method and apparatus can facilitate improved security of data and memory component, para 0009 of Obereiner.
As per dependent claim 15, Chow in combination with Chen, Tan, and Borchers discloses the device of claim 7. Chow, Chen, Tan, and Borchers may not explicitly disclose, but in an analogous art in the same field of endeavor, Obereiner teaches wherein the controller is further configured to set a password associated with the selected partition in response to a password set command received from the host device, wherein the password associated with the selected partition is different than a card lock password (CLP) or a card ownership password (COP) associated with the storage device (An authentication set command can be generated to initiate setting of the authentication credential (e.g., a password) with regard to memory regions (e.g., memory region 106), para 0030 and FIG. 1).
Given the teaching of Obereiner, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Chow, Chen, Tan, and Borchers with “wherein the controller is further configured to set a password associated with the selected partition in response to a password set command received from the host device, wherein the password associated with the selected partition is different than a card lock password (CLP) or a card ownership password (COP) associated with the storage device”. The motivation would be that the method and apparatus can facilitate improved security of data and memory component, para 0009 of Obereiner.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132